 Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 1 of 13

                                                                        Service of Process
                                                                        Transmittal
                                                                        05/02/2019
                                                                        CT Log Number 535409782
TO:     Kim Lundy Service of Process, Legal Support Supervisor
        Walmart Inc.
        702 SW 8th St, MS#0215
        Bentonville, AR 72716-6209

RE:     Process Served in Texas

FOR:    Wal-Mart Stores Texas, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Victorian Mandy, Pltf. vs. Wal-Mart Stores Texas, LLC, Dft.
DOCUMENT(S) SERVED:               Citation, Petition
COURT/AGENCY:                     189th Judicial District Court, Harris County, TX
                                  Case # 201929121
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 06/22/2018 -
                                  #791 - located in Alice, Texas
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Process Server on 05/02/2019 at 14:24
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next following the expiration date of 20 days after
                                  service
ATTORNEY(S) / SENDER(S):          Jeffrey N. Todd
                                  The Todd Law Group, PLLC
                                  12929 Gulf Freeway, Suite 301
                                  Houston, TX 77034
                                  (832) 243-4953
ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/02/2019, Expected Purge Date:
                                  05/07/2019

                                  Image SOP

                                  Email Notification, Kim Lundy Service of Process ctlawsuits@walmartlegal.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan Street
                                  Suite 900
                                  Dallas, TX 75201
TELEPHONE:                        214-932-3601




                                              EXHIBIT A




                                                                        Page 1 of 1 / YC
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
             Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 2 of 13

                                                 CAUSE NO. 201929121
rni’Y nr pi pa nroo provided BY plt

                                                      RECEIPT NO: 783896 TRACKING NO: 736J7560
Plaintiff:                                                               In The 189th
VICTORIAN. MANDY                                                         Judicial District Court ot
vs.                                                                      Harris County, Texas
Defendant:                                                              201 CAROLINE
WAL-MART STORES TEXAS LLC                                                Houston, Texas
                                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:   WAL-MART STORES TEXAS LLC (A FOREIGN CORPORATION) BY SERVING ITS REGISTERED
AGENT FOR SERVICE OF PROCESS THROUGH CT CORPORATION SYSTEM
1999 BRYAN STREET #900, DALLAS TX 75201

        Attached is a copy of: PLAINTIFFS ORIGINAL PETITION

This instrument was filed on ApriL 25,2019 in the above cited cause number and court. The instrument attached describes
the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

        This citation was issued on April 25, 2019. under my hand and seal of said court.



Issued at the request of:                                                          Marilyn Burgess. District Clerk
TODD, JEFFREY NASH                                                                 Harris County, Texas
12929 GULF FREEWAY, SUITE 301                                                      201 CAROLINE Houston Texas 77002
HOUSTON, TX 77034                                                                  (PO Box 4651, Houston, Texas 77210)
832-243-4953
Bar Number: 24028048
                                                                                   Generated By: NELSON CUERO
             Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 3 of 13


                                                                           Tracking Number 7.iti»75G0


                                                   CAUSE NUMBER: 20J92912J

PLAINTIFF: VICTORIAN, MANDY                                                         In the 189th
     vs.                                                                            Judicial District Court or
DEFENDANT: WAL-MART STORES TEXAS LLC                                                Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at             o’clock__ . M. on the            day of                                     .,20.    .. Executed at

(Address).
in

                            County at o’clock__ . M. On the___         dav of                                    .20.        - by

Delivering to____________________ ________________________ defendant, in person, a true copy of this Citation
together with the accompanying_____ copy (les) of the «Attachmem». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                 .day of                                             , 20.

Fees $.

                                                                           By.
                  Affiant                                                                               Deputy

On this day,                                                            known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, hc/shc stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this                        day of                                                , 20_.



                                                                           Notary Public
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 4 of 13
                                                                                                4/25/2019 3:36 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 33075767
                                                                                                  By: Nelson Cuero
                                                                                         Filed: 4/25/2019 3:36 PM

                            CAUSE NO.

MANDY VICTORIAN                             §              IN THE DISTRICT COURT OF
    Plaintiff,                              §
                                            §
VS.                                         §                HARRIS COUNTY, TEXAS
                                            §
WAL-MART STORES TEXAS, LLC.,                §
     Defendant.                             §                      JUDICIAL DISTRICT

                          PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, MANDY VICTORIAN (“VICTORIAN”), Plaintiff, and complains of

WAL-MART STORES TEXAS, LLC. (“Wal-Mart"), Defendant, and for cause would

respectfully show unto this Court as follows:

                                            I.
                                  Discovery Control Plan

         1.   Discovery is intended to be conducted under Level 2 of Rule 190 of the

Texas Rules of Civil Procedure.

                                           II.
                                       The Parties

         2.   Plaintiff, MANDY VICTORIAN, is a natural person residing in Harris County,

Texas.

         3.   Defendant, WAL-MART STORES TEXAS, LLC. (“Wal-Mart”), is a foreign

corporation organized and existing under the laws of the State of Delaware, whose

principal office is located at 702 SW 8th Street #0555- Tax Dept., Bentonville, State of

Arkansas, is authorized to do business in Texas and may be served with process by

serving its registered agent for service of process through CT Corporation System at 1999

Bryan Street, #900, Dallas, Texas 75201.

                                            -1-
    Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 5 of 13




                                                m.
               Request Pursuant to Rule 28 for Substitution of True Name

         4.     To the extent that WAL-MART STORES TEXAS, LLC. is conducting

  business pursuant to a trade name or assumed name, then suit is brought against WAL-

  MART STORES TEXAS, LLC. pursuant to the terms of Rule 28 of the Texas Rules of Civil

  Procedure, and MANDY VICTORIAN hereby demands upon answerto this suit, that WAL-

  MART STORES TEXAS, LLC. answer in its correct legal and assumed names.

                                               IV.
                                    Jurisdiction and Venue

         5.     This Court has jurisdiction over the parties and subject matter of this cause,

 and has jurisdiction to grant all relief requested by Plaintiff.

         6.     The amount in controversy is within the jurisdictional limits of this Court.

         7.     Venue of this action is proper in Jim Wells County, Texas under, inter alia,

 Sections     15.002(a)(1) and (4) of the Texas Civil Practice           and   Remedies Code.

 Specifically, this suit is proper in Jim Wells County because all or a substantial part of the

 events or omissions giving rise to the claims occurred in Jim Wells County.

                                              V.
                                      Nature of the Case

         8.     On June 22, 2018, Plaintiff was shopping at Wal-Mart Supercenter store

 #791 located in Alice, Texas.      As Plaintiff was unloading her cart at the cash register,

• Plaintiff slipped and fell in a powdery substance left standing on the floor, landed forcefully

 on the ground and sustained severe and extensive injuries to her body (the “Fall”).




                                                -2-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 6 of 13




                                           VI.
                                     Causes of Action

       A.      Wal-Mart’s Premises Liability

       9.      VICTORIAN incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       10.    There can be no question that VICTORIAN is an innocent victim in this case.

At the time of the Fall, VICTORIAN was an invitee of Wal-Mart because he was a customer

at Wal-Mart store #791. Because store #791 was open to the public, Wal-Mart extended

an invitation to VICTORIAN to shop at Wal-Mart for the mutual benefit of both parties.

Consequently, Wal-Mart, by and through its employee/agents owed VICTORIAN the duty

to inspect the premises and maintain them in a reasonably safe manner.

       11.    Wal-Mart was the owner and/or operator of store #791 at the time of the Fall

and, therefore, either owned, occupied, or controlled the premises where the Fall and

subsequent injury occurred. Such negligence was the proximate cause of VICTORIAN’S

damages.

       12.    The standing powder left on the premises of Wal-Mart store #791 posed an

unreasonable risk of harm because individuals walking through the store may slip and fall

in the powder through no fault of their own and severely injure themselves.

       13.    Wal-Mart, by and through its employee/agents knew or should have known

of the dangerous condition of the premises of Wal-Mart store #791 for numerous reasons

including, but not limited to:

              a.      Customers notified Wal-Mart of the dangerous condition
                      at store #791 or other Wal-Mart stores of similar design
                      and construction around the country;


                                         -3-
   Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 7 of 13




               b.      Wal-Mart agents, servants, or employees actually
                       witnessed accidents caused by the dangerous condition
                       at store #791 or other Wal-Mart stores of similar design
                       and construction around the country;

               c.      Wal-Mart agents, servants, or employees actually
                       caused the dangerous condition at store #791 or other
                       Wal-Mart stores of similar design and construction
                       around the country;

               d.      Wal-Mart agents, servants, or employees were involved
                       in the design and construction of the dangerous
                       condition at store #791 or other Wal-Mart stores of
                       similar design and construction around the country;

               e.      Wal-Mart agents, servants, or employees actually took
                       precautionary measures regarding the dangerous
                       condition at store #791 or other Wal-Mart stores of
                       similar design and construction around the country;

               f.      Wal-Mart agents, servants, or employees actually took
                       precautionary measures regarding the dangerous
                       condition at store #791 or other Wal-Mart stores of
                       similar design and construction around the country and
                       negligently failed to remove, repair, or otherwise warn
                       of the dangerous condition; and

               g-      The dangerous condition existed long enough at store
                       #791 or other Wal-Mart stores of similar design and
                       construction around the country that Wal-Mart did or
                       should have discovered it upon reasonable inspection.

       14.     Wal-Mart breached its duty of care by both failing to make the dangerous

condition reasonably safe and/or failing to adequately warn VICTORIAN of the dangerous

condition at store #791. Each of these acts or omissions, taken alone or collectively

amount to premises liability by Wal-Mart and VICTORIAN sustained damages as a

proximate result of Wal-Mart’s conduct. Accordingly, Wal-Mart is liable to VICTORIAN as

a result of its premises liability.




                                              -4-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 8 of 13




       B.     Wal-Mart’s Negligence

       15.     VICTORIAN incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       16.    At the time of the Fall, VICTORIAN was an invitee at Wal-Mart and, as such,

Wal-Mart had a duty to use ordinary care in maintaining the premises in a safe condition

by inspecting, or ensuring the inspection of, the property for any dangerous conditions and

by making safe any latent defect or providing an adequate warning of any such defect.

       17.    Wal-Mart, by and through its employee/agents breached its duty of care by

failing to reasonably inspect, or ensure the reasonable inspection of, the property for any

dangerous conditions and by failing to make the dangerous condition reasonably safe

and/or failing to adequately warn VICTORIAN of the dangerous condition at store #791.

Each of these acts or omissions, taken alone or collectively, amount to negligence by Wal-

Mart and VICTORIAN sustained damages as a proximate result of Wal-Mart’s conduct.

Accordingly, Wal-Mart is liable to VICTORIAN as a result of its negligence.

       C.     Wal-Mart’s Malicious & Grossly Negligent Conduct

       18.    VICTORIAN incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       19.    Wal-Mart acted with malice, as that term is defined by Civil Practice &

Remedies Code §41.001 (7). Specifically, Wal-Mart, by and through its employee/agents

failed to reasonably inspect, or ensure that others reasonably inspected, the premises of

Store #791 to determine if the premises were safe and acted with total disregard for the

circumstances existing at the time.      In the alternative, Wal-Mart, by and through its

employee/agents failed to make the dangerous condition on its premises reasonably safe

                                             -5-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 9 of 13




and/or failed to adequately warn its invitees of same and acted with total disregard for the

circumstances existing at the time.

       20.     When viewed from the perspective of Wal-Mart at the time of the acts or

omissions, the acts or omissions of Wal-Mart involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. Moreover, Wal-

Mart had actual subjective awareness of the risks involved, but nevertheless proceeded

with conscious indifference to the rights, safety, or welfare of others. Consequently, Wal-

Mart is liable to VICTORIAN for exemplary damages.

                                            VII.
                                          Damages

      A.       Generai Damages of MANDY VICTORIAN

       21.     At the time of the accident made the basis of this suit, Plaintiff, MANDY

VICTORIAN, was 38 years of age and had a life expectancy of 44.3 years, and a work-life

expectancy of at least 20.5 years according to Vital Statistics of the United States, 2014,

Life Tables.

      22.      As a direct and proximate result of Defendants’ negligence, Plaintiff, MANDY

VICTORIAN, has sustained mental and physical pain and suffering, mental anguish,

physical impairment, lost wages in the past, and loss of earning capacity in the future, all

of which are in reasonable probability permanent.

      23.      From the date of the accident in question until the time of trial of this case,

the elements of damages to be considered separately and individually for the purpose of

determining the sum of money that will fairly and reasonably compensate Plaintiff, MANDY

VICTORIAN, for each element are as follows:

               a.     The physical pain that MANDY VICTORIAN has
                      suffered from the date of the accident in
                      question up to the time of trial.
                                              -6-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 10 of 13




              b.     The mental anguish that MANDY VICTORIAN
                     has suffered from the date of the accident in
                     question up to the time of trial.

              c.     The damages resulting from the physical
                     impairment suffered by MANDY VICTORIAN and
                     the resulting inability to do those tasks and
                     services that he ordinarily would have been able
                     to perform.

              d.     The loss of any earnings sustained by MANDY
                     VICTORIAN from the date of the incident in
                     question up to the time of trial.

              e.     The disfigurement which Plaintiff has suffered
                     from the date of the incident in question up to the
                     time of trial.

        24.   From the time of trial of this case, the elements of damages to be considered

which Plaintiff, MANDY VICTORIAN, will sustain in the future beyond the trial, are such of

the following elements that are shown by a preponderance of the evidence upon trial of this

case:
              a.     The physical pain that MANDY VICTORIAN will
                     suffer in the future beyond the time of trial.

              b.    The mental anguish that MANDY VICTORIAN
                    will suffer in the future beyond the time of trial.

              c.    The damages resulting from the physical
                    impairment that MANDY VICTORIAN will
                    continue to suffer in the future and the resulting
                    inability to do those tasks and services that he
                    ordinarily would have been able to perform in the
                    future beyond the time of trial.

              d.    The loss or reduction in Plaintiff’s earnings or
                    earning capacity in the future caused by the
                    injuries sustained in the incident in question.

              e.    The disfigurement which Plaintiff will suffer in the
                    future beyond the time of trial.


                                             -7-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 11 of 13




         25.    Because of all of the above and foregoing, Plaintiff, MANDY VICTORIAN, has

been damaged and will be damaged in an amount within the jurisdictional limits of the

Court.

         B.    Medical Damages of MANDY VICTORIAN

         26.   Further, as a direct and proximate result of Defendants’ negligence, it was

necessary for your Plaintiff, MANDY VICTORIAN, to secure medical and hospital services,

including drugs and other medication, and it is reasonably probable that he will require

additional medical, hospital and drug services in the future beyond this date. Plaintiff,

MANDY VICTORIAN, here now sues for an additional sum within the jurisdictional limits

of the Court for past and future medical, hospital and drug services.

         C.    Gross Negligence/Malice

         27.   The actions of the Defendant was so heedless and showed such a reckless

disregard for the right of others affected by them, and particularly in this instance, as to

constitute gross negligence and malice as defined by law. Such heedless and reckless

disregard is more than momentary thoughtlessness, inadvertence or error in judgment.

The acts and/or omissions of said Defendant as specifically complained of herein were the

result of conscious indifference to the rights, welfare, and/or safety to your Plaintiff.

Accordingly, because of such gross negligence and malice, Plaintiff further sues for

exemplary and punitive damages in an amount within the jurisdictional limits of the Court.

         D.    Prejudgment Interest

         28.   In addition to the above and foregoing allegations, Plaintiff further pleads that

he is entitled to prejudgment interest at the highest rate allowed by law.




                                               -8-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 12 of 13




                                         VIII.
                                 Conditions Precedent

       29.    All conditions precedent have occurred, have been performed, have been

waived or have otherwise been excused.

                                          IX.
                                     Miscellaneous

       30.    VICTORIAN respectfully reserves the right to amend and plead further as

necessary and as additional facts are uncovered.

                                           X.
                                     T.R.C.P. 47(c)


       31.    Pursuant to T.R.C.P. 47(c), Plaintiff herenow seeks monetary relief over

$200,000.00 but not more than $1,000,000.00.

                                         XI.
                                Request for Disclosure


      32.     Under Texas Rule of Civil Procedure 194, Plaintiff MANDY VICTORIAN

requests that Defendants disclose, within 50 days of the service of this request, the

information or material described in Rule 194.2(a) through (I).

                                          XII.
                                   Rule 193.7 Notice
      33.      Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced may be used against

Defendant at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents.




                                            -9-
  Case 4:19-cv-01968 Document 1-2 Filed on 05/31/19 in TXSD Page 13 of 13




                                          XIII.
                                         Prayer

      WHEREFORE PREMISES CONSIDERED, MANDY VICTORIAN asks that

Defendants be cited to appearand answer, and on final trial, that Defendant be held liable

and judgment be rendered for Plaintiff, MANDY VICTORIAN as follows:

      (a)    All actual, consequential, and special damages;

      (b)    Pre-judgment interest as provided by law;

      (c)    Punitive damages as provided by law;

      (d)    Post-judgment interest;

      (e)    Costs of Court; and,

      <0     Such other and further relief, both general and special, legal and
             equitable, to which MANDY VICTORIAN may show herself justly
             entitled.

                                         Respectfully submitted,

                                         THE TODD LAW GROUP, PLLC


                                         Bv:      1st             3°^_______
                                                   Jeffrey N. Todd
                                                   State Bar No. 24028048
                                                    12929 Gulf Freeway, Suite 301
                                                    Houston, Texas 77034
                                                   Telephone: (832) 243-4953
                                                   Telecopier: (713)583-7818
                                                   jeff@jefftoddlaw.com

                                                   ATTORNEYS FOR PLAINTIFF




                                           -10-
